Title: To Alexander Hamilton from William Ellery, 8 April 1794
From: Ellery, William
To: Hamilton, Alexander



Colles Offe. [Newport, Rhode Island] Apl. 8th 1794
Sir,

Just after I had recd. the Resoln. laying an Embargo I was informed that there were in this Port two vessels which were cleared out at Providence for foreign Ports. I desired the Surveyor to inform the masters of them that they were under an Embargo, and must not proceed on their voyages. He did same. They waited upon me. I read the Act to them, told them that they might return to Providence; but that they were prohibited from going to foreign ports. They concluded to return and in a few days left this harbour, stood up the bay with a seeming intention to return to the Port of Providence; but as soon as they had gained the North End of Conanicut, they passed out to Sea through the West passage between Connancit and the shore of Narraganset. Considering that it would be a Hardship to detain them here, and not in the least suspecting that they would attempt to go to sea, I permitted them to depart; and I have to regret my confidence in their integrity, and their respect for the Resolution of the United States; and have to regret the contempt they have shown to a Law of the United States. One of these Vessels is the Brig Maria of Providence commanded by Metcalf Bowler and bound to St. Thomas the other is the Sloop Nancy of Providence Zebedee Hunt master and bound to Monte Christo.
In the forenoon of the 31st of the last month the Schooner Boyne Thomas Greene master, belonging to and bound from St. Johns New Brunswick to New york put into this harbour by reason of a head wind, her laden consistg. of three barrels of Codfish, two puncheons of rum one barrel Potatoes, two barrels of Salmon, one box & nine Smoaked ditto, one bole Herring, one box of furrs, and Twenty six tons of plaister of Paris as ballast, and having on board passengers comprizing women and children. In the afternoon the master of her came to the Custom House produced his papers, and it appearing that the Vessel was regularly cleared for New york, upon his giving the usual bond in such cases he was furnished with a certified copy of his manifest, and proposed to proceed with the first fair wind. But a number of my fellow citizens, who put a difft. construction on the Resolution for an Embargo than I do, and who perhaps were heated by the ill treatment our commerce and some of the masters of our vessels have received from British subjects determined to stop her. In the evening of that day John Wanton Capt. of the Fort came to my house, and asked me whether I wanted any assistance to stop the vessel, I told him that as she was not bound to a foreign part, and the Resolution laying an Embargo had made no descrimination of vessels I conceived I had no authority to stop her. He rose suddenly from his chair, swore that he would stop her, and immediately left my house. I was informed, and I dont doubt it to be true, He with a number of others in two boats boarded the Schooner as she lay in the harbour, weighed her anchor, ran her aground in a dock, and stripped her of her sails. The Vice-Consul last friday wrote a letter to the Genl. Assembly on this occasion, and a part owner of the Vessel who was the bearer of it, was on the same day referred by the Assembly to the Governour. The Governor I am well informed has the matter under his consideration; but had not made up his mind on the subject yesterday.
Upon receiving the Resolution and before the arrival of the Boyne I consulted the District Judge respecting the Embargo, and among other questions I asked this—Suppose a vessel belonging to and cleared from a foreign port to any district of the United States should put into this Port had I right to stop her until the term of the Embargo should expire? It was his opinion that the Resolution did not warrant my detaining her. I have since taken the opinion of the District Atty. on my conduct relative to the Boyne, and it [is] his opinion that I acted rightly, and that I had no right to detain her. I wish for your opinion on the subject. The Vessel is still detained by the Capt. of the Fort.
I am Sir, your most obedt. servt.

Wm Ellery Coll
Alexr. Hamilton Esqe.Secry of the Treasury

